VR Capital Group Ltd. v Broadridge Fin. Solutions, Inc. (2016 NY Slip Op 03836)





VR Capital Group Ltd. v Broadridge Fin. Solutions, Inc.


2016 NY Slip Op 03836


Decided on May 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1169N 653259/15

[*1] VR Capital Group Ltd., Plaintiff-Appellant,
vBroadridge Financial Solutions, Inc., Defendant-Respondent.


O'Hare Parnagian LLP, New York (Robert A. O'Hare, Jr. of counsel), for appellant.
Drinker Biddle & Reath LLP, New York (Michael O. Adelman of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered January 29, 2016, which granted defendant's motion to compel arbitration, unanimously affirmed, with costs.
The motion court correctly found that there was a valid agreement to arbitrate and that the issue sought to be submitted to arbitration fell within the scope of the agreement's broad arbitration clause (see Edgewater Growth Capital Partners, L.P. v Greenstar N. Am. Holdings, Inc., 69 AD3d 439, 439 [1st Dept 2010]).
Defendant's failure to provide plaintiff with the requisite notice that it intended to rely on the agreement's automatic renewal provision rendered that provision unenforceable, but, contrary to plaintiff's contention, it did not invalidate the
agreement (see General Obligation Law § 5-903[2]; Ovitz v Bloomberg L.P., 77 AD3d 515 [1st Dept 2010]), affd 18 NY3d 753 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2016
CLERK